[Cite as State v. Cathan, 2022-Ohio-228.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                      WOOD COUNTY


State of Ohio                                     Court of Appeals No. WD-20-073
                                                                       WD-21-072
        Appellee
                                                  Trial Court No. 2018CR0414
v.

Michael Cathan, II                                DECISION AND JUDGMENT

        Appellant                                 Decided: January 28, 2022

                                            *****

        Paul A. Dobson, Wood County Prosecuting Attorney, and
        David T. Harold, Assistant Prosecuting Attorney, for appellee.

        Sarah Haberland, for appellant.

                                            *****
        ZMUDA, J.

        {¶ 1} This consolidated matter is before the court on appeal of the sentence

imposed after a community control violation by the Wood County Court of Common

Pleas. The sole assignment of error asserts the trial court “abused its discretion failing to
impose the minimum sanctions in accordance with R.C. 2929.11” based on the trial

court’s consideration of the factors under R.C. 2929.11 and 2929.12.

       {¶ 2} The law governing appellate review of a trial court’s consideration of R.C.

2929.11 and 2929.12 in imposing sentence is clear. As we have repeatedly noted, “R.C.

2953.08(G)(2) does not permit an ‘appellate court to independently weigh the evidence in

the record and substitute its judgment for that of the trial court concerning the sentence

that best reflects compliance with R.C. 2929.11 and 2929.12.’” See State v. Bowles,

2021-Ohio-4401, -- N.E.3d. -- ¶ 7 (6th Dist.), quoting State v. Jones, 163 Ohio St.3d 242,

2020-Ohio-6729, 169 N.E.3d 649, ¶ 42; see also State v. Johnson, 6th Dist. Wood No.

WD-20-056, 2021-Ohio-2139, ¶ 14, citing State v. Orzechowski, 6th Dist. Wood No.

WD-20-029, 2021-Ohio-985, ¶10; State v. Woodmore, 6th Dist. Lucas No. L-20-1088,

2021-Ohio-1677, ¶ 17; State v. Buck, 6th Dist. Wood No. WD-20-031, 2021-Ohio-1073,

¶7; State v. White, 6th Dist. Wood No. WD-20-040, 2021-Ohio-987, ¶10. Such

challenges based on a trial court’s consideration of R.C. 2929.11 and 2929.12, moreover,

may be summarily denied. Bowles at ¶ 8, citing State v. Toles, Slip Opinion 2021-Ohio-

3531, -- N.E.3d --, ¶ 1.

       {¶ 3} Accordingly, based on the authority of Jones and Toles, we find the present

challenge is “subject to summary resolution as a matter of law.” Bowles at ¶ 9, citing

Toles at ¶ 11.

                                                                        Judgment affirmed.



       2.
                                                                          State of Ohio
                                                                   v. Michael Cathan, II
                                                                 WD-20-073, WD-21-072




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Mark L. Pietrykowski, J.                       ____________________________
                                                       JUDGE
Christine E. Mayle, J.
                                               ____________________________
Gene A. Zmuda, J.                                      JUDGE
CONCUR.
                                               ____________________________
                                                       JUDGE




       This decision is subject to further editing by the Supreme Court of
  Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
       version are advised to visit the Ohio Supreme Court’s web site at:
                http://www.supremecourt.ohio.gov/ROD/docs/.




       3.